DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and Species C (Figs. 6A-6C and claims 1-4, 7-12, 14-15, and 17) in the reply filed on 19 July 2022 is acknowledged.
Claim 12 is withdrawn by Examiner from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment comprising magnets, Species D (Figs. 7A-7C), there being no allowable generic or linking claim. 
Claims 1-4, 7-11, 14-15, and 17 are currently pending and addressed below. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 10-11, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGee (US 2007/0191829 A1), hereinafter McGee.

Regarding claim 1, McGee teaches a lumen-apposing access system comprising: 
a catheter (Fig. 1: catheter-based probe 100; [0052]) having a proximal end and a distal end; 
and a cauterization tip (Figs. 1, 4A: electrode structure 106; [0054]) disposed on the distal end of the catheter, the cauterization tip having a proximal portion, a distal portion, and a biasing member(Fig. 4A: flexible joint 132; [0057]), the distal portion including a cautery element(Fig. 4A: first electrode 126; [0054]-[0055]), wherein the distal portion is moveable relative to the proximal portion between a first position in which the cautery element is electrically inactive, and a second position in which the cautery element is electrically active, wherein the biasing member biases the distal portion in the first position([0058]-[0060]).

Regarding claim 2, McGee teaches the access system of claim 1, wherein when in the first position, the distal portion is spaced apart from the proximal portion (Fig. 3: gap 138; [0058]) and when in the second position, the distal portion contacts the proximal portion (Fig. 4A; [0060]).

Regarding claim 3, McGee teaches the access system of claim 2, wherein the cauterization tip includes an electrical circuit that is completed when the distal portion is in the second position, and the electrical circuit is broken when the distal portion is in the first position ([0056]-[0060]).

Regarding claim 4, McGee teaches the access system of claim 3, wherein a wire extends through the catheter from the proximal end to the proximal portion of the cauterization tip (Fig 4A: power line 124; [0054]-[0055]), wherein the distal portion has a contact surface that contacts the wire when the distal portion is in the second position, completing the electrical circuit, and is spaced apart from the wire when the distal portion is in the first position (Fig. 4A: contact points Cp1 and CP2; [0059]-[0060]).

Regarding claim 7, McGee teaches the access system of claim 1, wherein the biasing member is a spring (Fig. 4A: joint 132; [0057]; a “spring,” as defined by Merriam-Webster Dictionary, is "an elastic body or device that recovers its original shape when released after being distorted").

Regarding claim 8, McGee teaches the access system of claim 7, wherein a proximal end of the distal portion and a distal end of the proximal portion include electrical contacts (Fig. 4A: contact point CP2 – both portions must have electrical contacts if electrical energy is being deliver from the proximal portion to the distal portion upon contact).

Regarding claim 10, McGee teaches the access system of claim 9, wherein the distal portion includes a proximal neck slidingly disposed within a lumen of the proximal portion (Fig. 4A: connector post 136 is within the proximal portion of electrode structure 106).

Regarding claim 11, McGee teaches the access system of claim 10, wherein a first wire extends through the catheter from the proximal end to the proximal portion of the cauterization tip (Figs. 3-4A: power wire 124; [0054]-[0055]), wherein the distal portion has a second wire extending from a distal tip cautery surface into the proximal neck (Figs. 3-4A; [0054]-[0055]), wherein when the spring is in a relaxed state and the distal portion is in the first position, the second wire is spaced apart from the first wire, wherein when the spring is compressed and the distal portion is in the second position, the second wire contacts the first wire, completing an electrical circuit between the first wire and the second wire (Fig. 4A: [0059]-[0060]).

Regarding claim 14, McGee teaches a lumen-apposing access system comprising: 
a catheter having a proximal end and a distal end (Fig. 1: catheter-based probe 100; [0052]); 
an inner shaft axially moveable within a lumen of the catheter (Fig. 4A: connector post 132); and 
a cauterization tip disposed on a distal end of the inner shaft (Figs. 1, 4A: electrode structure 106; [0054]), the cauterization tip having a proximal portion, a distal portion, and a biasing member (Fig. 4A: flexible joint 132; [0057]), the distal portion extending distal of the distal end of the catheter and including a cautery element (Fig. 4A: first electrode 126; [0054]-[0055]), wherein the distal portion is moveable relative to the proximal portion between a first position in which the cautery element is electrically inactive, and a second position in which the cautery element is electrically active, wherein the biasing member biases the distal portion in the first position ([0058]-[0060]).

Regarding claim 15, McGee teaches the access system of claim 14, wherein a wire extends along the inner shaft from the proximal end of the catheter to the proximal portion of the cauterization tip (Figs. 3-4A: power wire 124; [0054]-[0055]), wherein the distal portion has a contact surface that contacts the wire when the distal portion is in the second position, completing an electrical circuit, and is spaced apart from the wire when the distal portion is in the first position, breaking the electrical circuit (Fig. 4A: [0059]-[0060]).

Regarding claim 17, McGee teaches the access system of claim 14, wherein the biasing member is a spring (Fig. 4A: joint 132; [0057]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McGee in view of Hart (US 5599347), hereinafter Hart.
Regarding claim 9, McGee teaches the access system of claim 1, wherein the biasing member is a spring, but fails to teach wherein the spring is disposed at a distal end of the distal portion. 
However, Hart, in an analogous electrosurgical device, teaches wherein the biasing member is a spring disposed at a distal end of the distal portion (Figs. 25-26: spring 247; col. 16, lines 18-53). 
Hart is considered analogous because it discloses a device for puncturing tissue with electrical energy and comprises a structure which automatically disconnects the distal treatment end from the power source after treating the target tissue. Spring 247 of Hart biases shaft 52 in an open position so that distal tip 42 is no longer electrically active and the cutting of tissue ceases. The distal tip only becomes active again when a sufficient force against the distal tip compresses the spring and forms a close circuit connection to allow the delivery of energy. Similar to the biasing member (132) of McGee, spring 247 functions to prevent damage to organs or tissue other than the target tissue (Hart col. 16, lines 46-53). Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the electrode structure of McGee by moving the biasing member (132) of McGee to a more distal location, as taught by Hart. Such a modification would yield predictable results, namely, to include a safety function in a device which treats tissue with energy in order to prevent damage to tissue that is not target tissue.

Conclusion
Accordingly, claims 1-4, 7-11, 14-15, and 17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached Mon-Thurs: 9AM~5PM and Fri: 9AM~2PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.N.D./Examiner, Art Unit 3794